Citation Nr: 0428152	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  02-17 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Evaluation of post-operative residuals of a torn right 
lateral meniscus, currently rated as 20 percent disabling.

2.  Evaluation of degenerative joint disease of the right 
knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Seattle, Washington, in which the RO granted 
service connection for post-operative residuals of a torn 
right lateral meniscus and degenerative joint disease of the 
right knee and assigned 20 and 10 percent disability ratings, 
respectively, for the disorders.  In January 2003, the 
veteran presented oral testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing held at the RO.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by at 
least 120 degrees of flexion and by no limitation of 
extension.

2.  Since February 21, 2002, the veteran has had functional 
lateral instability in the right knee that has been no more 
than slight in nature.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for post-operative residuals of a torn right lateral meniscus 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2003).
  
2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2003).

3.  The criteria for a separate 10 percent disability rating 
effective February 21, 2002, for right knee functional 
lateral instability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002). 
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, the veteran challenged the 
evaluations in his notice of disagreement to the January 2002 
rating decision granting compensation for those disorders.  
If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
received a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-2003 (Dec. 22, 2003).

The Board finds that the requirements of section 7105(d) have 
been met, as a statement of the case pertaining to the issues 
of the evaluations was sent to the veteran after the receipt 
of his notice of disagreement.  Section 5103(a) notice had 
already been given in April 2001 in relation to his claims 
for compensation for those disorders.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A ; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military and records from 
the Social Security Administration - have been obtained.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

In addition, the veteran was afforded a comprehensive VA 
compensation examination regarding the right knee disorders 
in January 2002.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

The veteran has identified private medical treatment, and 
these records were submitted directly to VA.  The veteran has 
not identified any recent treatment by VA or any other 
government source.  In fact, at the January 2003 hearing, the 
veteran testified that the most recent treatment records had 
been submitted.  As the veteran has directly submitted his 
private treatment records and not identified any other 
pertinent medical evidence exists, further development of the 
evidence is not warranted.  In addition, the January 2002 
rating decision, the August 2002 Decision Review Officer 
decision and the August 2002 Statement of the Case informed 
the veteran of the evidence in the possession of VA.  As it 
appears that VA has obtained all pertinent evidence, there is 
no duty to notify the veteran of an inability to obtain 
identified records.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 
C.F.R. § 3.159(e).

Additionally, in an April 2003 VCAA letter, the veteran was 
informed that he should indicate if he has no further 
evidence to submit.  Therefore, the veteran was in essence 
told to submit any evidence in his possession that pertains 
to the claims.  See 38 C.F.R. § 3.159(b).

The veteran had a Travel Board hearing before the undersigned 
Veterans Law Judge at the RO in January 2003.  By a July 2003 
letter, VA informed the veteran that his case was being 
forwarded to the Board and, in effect, that it would not 
undertake any further development in his claims.  Based on 
the above analysis, the Board finds that VA has fulfilled its 
duty to assist the veteran in the development of the claims 
decided below.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  


Factual Background

Service medical records reflect that in May 1984 the veteran 
underwent a diagnostic arthroscopy on the right knee with 
excision of a partial lateral meniscal tear.  The operative 
diagnoses were torn right lateral meniscus and torn right 
anterior cruciate ligament.

A March 1996 magnetic resonating imaging (MRI) scan of the 
right knee revealed post-operative changes of the lateral 
meniscus, degenerative changes in the lateral knee joint 
compartment, and a moderate-sized joint effusion.

The veteran underwent a physical examination in December 1999 
at a private orthopedic clinic.  The knees demonstrated 
normal alignment.  There was no significant instability on 
varus or valgus stress.  Anterior and posterior drawer signs 
were negative bilaterally.  The Lachman's test was negative 
bilaterally.  There were no palpable knee effusions and no 
significant patellofemoral crepitance.  The knees had a good 
range of motion bilaterally.
 
In November 2001, the veteran underwent a private physical 
examination.  He reported that he had aching in the right 
knee in the early morning and later in the day.  He stated 
that his right knee did not lock or give way.  Physical 
examination revealed a fluid-filled bulge to the lateral 
aspect of the right infrapatellar region.  Patellar 
apprehension sign, Lachman's test and McMurray's test were 
all negative.  Crepitus was present during McMurray's test 
bilaterally with crepitus in the right knee being greater 
than in the left knee, but there was no pain.  There was no 
joint line tenderness.  The assessment was osteoarthrosis of 
the right knee.  

The veteran underwent a physical examination on January 2, 
2002, at a private orthopedic clinic.  He reported that since 
his in-service surgery, he had had a gradual increase in 
right knee pain and that he experienced pain and achiness 
along the lateral portion of the right knee, which was 
exacerbated by prolonged walking and standing and by heavy 
activities.  He stated that he had occasional swelling along 
the lateral joint line after activities.  Physical 
examination revealed that he walked with a non-antalgic gait.  
There were well-healed surgical incisions at the right knee.  
He had 1+ knee effusion with tenderness to palpation along 
the lateral joint line.  There was a popping or crepitus-type 
sensation throughout the range of motion testing.  He had a 
positive lateral McMurray's test and a negative medial 
McMurray's tests.  There was a negative anterior drawer test, 
zero Lachman's test, no posterior sag or posterior drawer, 
and no posterolateral rotatory instability.  The range of 
motion in the right knee was zero to 130 degrees.  X-rays 
revealed significant lateral osteoarthritis of the right knee 
with joint space narrowing and calcification of the meniscal 
remnant.  The impression was right knee lateral compartment 
osteoarthritis.  The doctor noted that while physical 
examination suggested some component of patellar 
chondromalacia, the vast majority of the symptoms were 
related to the lateral joint line and those symptoms limited 
his activities.  

The veteran was afforded a VA examination on January 8, 2002.  
The veteran reported he had increased soreness and pain early 
in the morning and late in the afternoon.  He stated that 
walking aggravated the pain and caused swelling and 
diminished range of motion.  He indicated that his knee felt 
weak and that while there was no buckling or locking, his 
knee grinded and popped frequently.  Physical examination 
revealed no swelling and 4/5 strength.  There was no atrophy.  
The veteran could not squat beyond 45 degrees of flexion 
without feeling moderate-to-severe pain in the lateral aspect 
of the right knee.  There was moderate, three compartment 
crepitus and moderate pain with passive range of motion 
testing.  The range of motion in the right knee was zero to 
120 degrees.  The medial and lateral collateral ligaments 
were stable.  Drawer and McMurry's sign tests were negative.  
The assessment was moderate arthritis of the right knee, 
which without question was secondary to in-service injury and 
surgery.   

In a January 2002 rating decision, the RO granted service 
connection for post-operative residuals of a torn right 
lateral meniscus and degenerative joint disease of the right 
knee.  For the post-operative residuals of a torn right 
lateral meniscus, the RO assigned a 20 percent disability 
rating by analogy under Diagnostic Code 5258 (dislocated 
semilunar cartilage).  For the degenerative joint disease of 
the right knee, the RO assigned a10 percent disability rating 
under Diagnostic Code 5260 (limitation of flexion).

The veteran underwent another physical examination at a 
private orthopedic clinic on February 21, 2002.  He reported 
that he continued to have pain along the lateral joint line 
with certain activities, which was exacerbated by 
weightbearing, climbing stairs, rising from a chair and 
pivoting activities.  Physical examination revealed the range 
of motion in the right knee was from zero to 127 degrees.  
There was zero Lachman's, and there was no posterior sag or 
posterior drawer.  There was a negative anterior drawer test.  
There was positive tenderness along the lateral joint line 
and a positive lateral McMurray's sign.  He had 1+ knee 
effusion.  The impression was continued lateral arthritis of 
the right knee with subtotal lateral meniscectomy.

A February 26, 2002, MRI scan of the right knee revealed 
findings suggestive of a partial meniscectomy at the 
posterior horn of the lateral meniscus, degenerative changes 
and cartilage thinning at the lateral compartment and 
patellofemoral compartment, and small joint effusion.

In a March 4, 2002, statement, a private doctor at the above-
mentioned orthopedic clinic stated that the veteran had 
symptoms of lateral pseudolaxity secondary to the effect of 
the joint space narrowing in the lateral compartment, which 
gave him functional instability of the lateral compartment.  
The doctor recommended a lateral unloading knee brace with a 
dual geometry hinge.

In a April 2002 statement, a private certified prosthetist 
orthotist indicated that the veteran apparently had right 
knee lateral arthritis and a partial lateral meniscectomy 
that were causing knee pain and instability.

In a May 2002 statement, the veteran argued that higher 
ratings were warranted because, among other things, he had an 
anterior cruciate ligament tear in service.

At the January 2003 hearing, the veteran reported that his 
knee brace was prescribed because of lateral instability.  
The veteran stated that he worked as a corrections officer 
and that he had missed work because of his right knee.  He 
testified that he could only walk 100 yards without knee 
symptomatology and that he had crepitus when using stairs.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2003).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2003).  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that the RO must analyze the evidence 
of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

Arthritis due to trauma, which is substantiated by X-rays 
findings, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of a 10 percent rating is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II (2003).  
Limitation of leg flexion is rated 0 percent when limited to 
60 degrees, 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003).  
Limitation of leg extension is rated 0 percent when limited 
to 5 degrees, 10 percent when limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited 
to 20 degrees, and 40 percent when limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2003).

Other knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Prior to August 30, 2002, a 10 percent evaluation was 
warranted for superficial scars that are poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2002).  A 10 percent evaluation was warranted for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  Finally, scars may also have been evaluated for 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002). 

Under the newly revised Diagnostic Code 7803, superficial 
unstable scars are rated as 10 percent disabling.  Note (1) 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of the skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7803 (2003).  Under the newly revised 
Diagnostic Code 7804, superficial scars that are painful on 
examination are rated as 10 percent disabling.  Note (1) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  Note (2) provides that in 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2003).  Under newly 
revised Diagnostic Code 7805, other scars are to be rated 
based on limitation of function of the affected part. 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2003).  Since there was 
a change in regulation during the pendency of this appeal, 
the Board must consider each version of the regulation.  
However, the effective date of a liberalizing regulation may 
be no earlier than the effective date of the regulation.

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignments of initial disability 
evaluations where the disabilities in question have just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice known 
as "staged rating."  The condition has changed and a separate 
rating, resulting in a staged combined evaluation, is 
warranted.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The RO rated the post-operative residuals of a torn right 
lateral meniscus and degenerative joint disease of the right 
knee under separate diagnostic codes, 5258 and 5010-5260.  In 
particular, the post-operative residuals of a torn right 
lateral meniscus were rated by analogy to a dislocated 
semilunar cartilage.  See 38 C.F.R. § 4.20.  Like Diagnostic 
Code 5260, Diagnostic Code 5258 contemplates limitation of 
motion.  In an August 2002 Decision Review Officer (DRO) 
Decision, the DRO noted that because reasonable minds could 
differ over which diagnostic code better matches the current 
post-operative residuals, it was not clear error to have 
rated the post-operative residuals under Diagnostic Code 5258 
and not Diagnostic Code 5259, but that providing a separate 
rating for arthritis was perilously close to clear and 
unmistakable error.  See 38 C.F.R. § 4.14.  The DRO, however, 
noted that in theory the knee symptoms from the two disorders 
could have been clearly separated and that the initial rating 
decision benefited from the lack of specific justifications 
attributing which symptoms to which disorder.  While the 
Board would not have separately rated the two disorders under 
the above-mentioned diagnostic codes, the Board will not 
disturb the DRO's determinations.

The agency of original jurisdiction (AOJ) has decided to 
separately rate the post-operative torn right lateral 
meniscus from the limitation of motion.  Whether that 
decision is legally supportable is not relevant in this case.  
What is determinative is the fact that the veteran is at the 
maximum evaluation under Diagnostic Code 5258.  To the extent 
that the AOJ has separately rated limitation of motion, the 
Board shall also address limitation of motion.  

Even though the veteran did undergo a partial removal of the 
right lateral meniscus, a separate rating under Diagnostic 
Code 5259 is not warranted because he is already rated for 
that disability under Diagnostic Code 5258 and because 
limitation of motion is considered under that diagnostic 
code.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

The veteran has post-operative surgical incisions.  There is 
no indication of pain, tenderness, poor nourishment, repeated 
ulceration, frequent loss of covering of the skin over the 
surgical incisions, or other additional disability associated 
with the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7803-
05 (2003); 38 C.F.R. § 4.118, Diagnostic Codes 7803-05 
(2002).  In fact, on January 2, 2002, a private doctor noted 
the surgical incisions were well healed.  As such, a separate 
evaluation for surgical incisions is not warranted.

The next question is whether the veteran is entitled to a 
higher rating based on limitation of motion.  In order to 
warrant an increased rating, there must be an actual or 
functional equivalent of limitation of flexion to 30 degrees 
or an actual or functional equivalent of limitation of 
extension to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260-61.  

The report of the December 1999 private physical examination 
shows that the range of motion of the right knee was 
described as good.  At the January 2002 private physical 
examination, the range of motion in the right knee was from 
zero to 130 degrees.  The report of the January 2002 VA 
examination reflects that the range of motion of the right 
knee was from zero to 120 degrees.  At the VA examination, 
the veteran could not squat beyond 45 degrees of flexion with 
feeling moderate-to-severe pain in the lateral aspect of the 
right knee, and he had moderate pain with passive range of 
motion testing.  The veteran reported at that examination 
that walking caused limitation of motion on use.  At the 
February 2002 private physical examination, the range of 
motion in the right knee was zero to 127 degrees.  
Accordingly, there is no evidence of limitation of extension, 
and flexion is limited to at most 120 degrees, with some 
indication of functional restrictions starting at 45 degrees.  
In regard to other symptoms, effusion was found during the 
two 2002 private physical examinations but not during the VA 
examination.  Lateral joint line tenderness or pain was noted 
in the reports of the various physical examinations.  The 
veteran has also complained of pain and swelling on use.  

Based on the above-mentioned medical evidence and the 
veteran's reporting of symptomatology, including at his 
hearing, the aforementioned findings do not demonstrate 
symptomatology that equates to limitation of flexion to 30 
degrees or limitation of extension to 15 degrees, even with 
full consideration of functional loss including pain and 
weakness on use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Even if 
it is determined that there is a functional impairment due to 
a restriction in the ability to squat, such was limited to 45 
degrees.  Whether the functional limitation was due to actual 
limitation of motion or weakness is not germane.  Rather, 
such functional limitation would still warrant no more than a 
10 percent evaluation.  Therefore, a higher rating under 
either Diagnostic Code 5260 or Diagnostic Code 5261 for 
limitation of motion is not warranted.  

The veteran has argued that a higher disability rating is 
warranted because he has lateral instability.  Lateral 
instability is rated separately from limitation of motion.  
See VAOPGCPREC 23-97 (July 25, 1997).  Also, lateral 
instability is not contemplated in the criteria for 
Diagnostic Codes 5258 and 5259.  Therefore, any lateral 
instability that the veteran has could be separately rated.  

In this case, there is no evidence that the veteran had 
lateral instability or, for that matter, recurrent 
subluxation prior to February 21, 2002.  At the December 1999 
private physical examination, there was no significant 
instability on varus or valgus stress.  Also, anterior and 
posterior drawer signs and the Lachman's test were all 
negative.  The report of the November 2001 private physical 
examination shows that the veteran stated that his right knee 
did not lock or give way.  On the examination, the patellar 
apprehension sign, Lachman's test and McMurray's test were 
all negative.  At the January 2002 private physical 
examination, the veteran had a positive lateral McMurray's 
test.  However, there was a negative medial McMurray's test, 
a negative anterior drawer test, zero Lachman's test, no 
posterior sag or posterior drawer, and no posterolateral 
rotatory instability.  In a January 2002 letter discussing 
the results of the above-mentioned physical examination, the 
veteran's private doctor did not indicate that the veteran 
had pseudolaxity, nor did the doctor recommend a knee brace.  
The report of the January 2002 VA examination shows that the 
veteran denied any buckling or locking.  On examination, the 
medial and lateral collateral ligaments were stable, and the 
Drawer and McMurry's sign tests were negative.  At the 
February 21, 2002, private physical examination, there was 
zero Lachman's, and there was no posterior sag or posterior 
drawer.  There was a negative anterior drawer test and a 
positive lateral McMurray's sign.  In a March 2002 letter, 
the private doctor who did the February 2002 physical 
examination first reported that the veteran had symptoms of 
lateral pseudolaxity secondary to the effect of the joint 
space narrowing in the lateral compartment, which gave him 
functional instability of the lateral compartment.  This 
letter is also the first time that the doctor recommended a 
lateral unloading knee brace with a dual geometry hinge.  

As there is no indication that the doctor's assessment in the 
March 2002 letter was based on any medical evidence prior to 
the February 21, 2002, physical examination, the Board 
concludes that a separate rating based on pseudolaxity 
resulting in functional lateral laxity is warranted effective 
February 21, 2002.  See Fenderson, 12 Vet. App. at 127.  As 
to the degree of severity, based on the above-mentioned 
testing in the report of the February 21, 2002, physical 
examination, the evidence shows no more than a slight 
instability under Diagnostic Code 5257, thereby warranting no 
more than a 10 percent disability rating under that 
diagnostic code effective February 21, 2002.  See id.

Additionally, the Board notes that the veteran has argued 
that a higher disability rating is warranted because he had 
an anterior cruciate ligament tear in service.  In that 
regard, the veteran's private doctor noted in the report of 
the January 2002 physical examination that the 1996 MRI 
showed that the anterior cruciate ligament was intact.  Also, 
even if there are current residuals of that tear, there is no 
evidence that it results in symptomatology that is distinct 
and separate from the knee symptomatology being currently 
rated under three different diagnostic codes.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14. 

Also, the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher or separate rating.  
 
Extraschedular Consideration

The Board does not find that a referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order.  The evidence in this case 
fails to show that the veteran's right knee disability now 
causes or has in the past caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).   The evidence reflects that the veteran is 
employed.  While the veteran testified that he had missed 
work because of his right knee disability, there is no 
competent evidence of marked interference with his 
employment.  In that regard, the Board notes that the three 
disability ratings assigned for the service-connected right 
knee disorders contemplate a level of interference with 
employment associated with the degrees of disability 
demonstrated.  Consequently, the Board finds that a referral 
for extraschedular consideration is not warranted.


ORDER

An evaluation in excess of 20 percent for residuals of a torn 
right lateral meniscus is denied.

An evaluation in excess of 10 percent for degenerative joint 
disease of the right knee is denied.

A separate initial 10 percent disability rating for 
functional lateral instability of the right knee effective 
February 21, 2002, is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



